Case: 4:19-cv-02887-SEP Doc.#: 4 Filed: 10/24/19 Page: 1 of 6 PagelD #: 25

IN THE CIRCUIT COURT OF THE CITY OF ST. LOUIS
STATE OF MISSOURI
ASSOCIATE DIVISION
MARY MCGEE,
Plaintiff,
Cause No
Vv.
Division
HEALTHCARE REVENUE RECOVERY
GROUP, LLC.,
Serve at:

CSC-Lawyers Incorporating Service Company
221 Bolivar

Jefferson City, MO 65101

JURY TRIAL DEMANDED
Defendant.

 

 

PETITION
COMES NOW Plaintiff Mary McGee (“Plaintiff”), by and through her undersigned
counsel, and for her petition states as follows:
INTRODUCTION
1. This is an action for actual and statutory damages brought to the Court by an
individual consumer for violations of the Fair Debt Collections Practices Act, 15 US.C.
§1692 et seq. (““FDCPA”), which prohibits debt collectors from engaging in abusive,
deceptive, and unfair practices.
2. Plaintiff demands a trial by jury on all issues so triable.
JURISDICTION
3. This Court has jurisdiction of the FDCPA claim under 15 U.S 1692k(d), as

Defendant’s collection activity was directed to Plaintiff at her residence in Missouri. Plaintiff

OZ ‘OS Jequeydeg - sino7 34g jo AHO - pally Ajeouonoe yy

!
L

Wed 820-6
Case: 4:19-cv-02887-SEP Doc.#: 4 Filed: 10/24/19 Page: 2 of 6 PagelD #: 26

suffered the harms described herein in Missouri. Venue 1s also proper in the City of St. Louis
for this reason.
PARTIES

4, Plaintiff is a natural person currently residing in St. Louis, Missouri. Plaintiff is a
“consumer” within the meaning of the FDCPA.

5. The alleged debt Plaintiff owes arises out of consumer, family, and household
transactions. Specifically, the alleged debt arose from unpaid medical bills with S E
Emergency Physicians Memphis from a personal visit to the emergency room.

6. Plaintiff has a bona-fide dispute as to the amount of the debt. While Plaintiff
visited the emergency room, the balance being collected of $722.00 is not due and owing
because, to the best of her knowledge, Plaintiff had Medicare at the time services were
rendered and Plaintiff does not recall receiving an Explanation of Benefits stating that she
owed this amount. Further, Plaintiff should not have been balance-billed for any amount,
given her Medicare status.

7. Defendant Healthcare Revenue Recovery Group, LLC. (“Defendant”) is a
corporation with its principal place of business located outside the state of Missouri.

8. The principal business purpose of Defendant is the collection of debts nationwide;
Defendant regularly attempts to collect debts alleged to be due to another entity.

9. Defendant is engaged in the collection of debts from consumers through means of

using mail and telephone. Defendant is a “debt collector” as defined by the FDCPA. 15

U.S.C. §1692a(6).

mae

i

ag ~ sinc

G

Squa

ine
Sie)

6P-Z0 - LOZ

a

#¥C1
Case: 4:19-cv-02887-SEP Doc.#: 4 Filed: 10/24/19 Page: 3 of 6 PagelD #: 27

FACTS

10, Defendant’s collection activity, of which Plaintiff disputes, occurred within the
previous twelve (12) months.

11, On February 26, 2019, Defendant attempted to collect the alleged consumer debt
from Plaintiff via mail by sending its initial collection letter to Plaintiff. Plaintiff received
this initial collection letter on or about March 5, 2019, which stated a balance of $722.00 but
contained no due date for payment.

12. The letter further explained that Plaintiff had thirty days to dispute the debt, and it
instructed Plaintiff to contact Defendant.

13, Plaintiff immediately believed the balance due was suspicious for the reasons
stated above.

14. Within a short time of receiving the letter, on approximately March 11, 2019, and
well-within the thirty-day dispute period set forth in Section 1692g, Plaintiff called
Defendant as its letter instructed.

15, Defendant confirmed Plaintiff's identity and provided Plaintiff with the current
account balance.

16. Plaintiff disputed the debt; specifically, Plaintiff told Defendant that she did not
recall having this bill and that she had health insurance at the time Defendant alleged services
were rendered.

17. Defendant replied that Plaintiff's insurance did not pay.

~| AHPBSHUOF

patty

JUB}dSs ~ SINE “19 jo AO

02 02 48

;
b

Wed 67:70 ~6
Case: 4:19-cv-02887-SEP Doc.#: 4 Filed: 10/24/19 Page: 4 of 6 PagelD #: 28

18. If this is true, the debt is invalid and not owing because it was never submitted for
payment to Plaintiff’s insurer.

19. As the collection letter did not contain any due date, Plaintiff inquired as to when
the payment was due on this debt.

20. Defendant, notwithstanding that it knew that Plaintiff had a dispute about the
debt, told Plaintiff that her payment was due that very day, March 11, 2019; this was a date
well within the 30 day dispute period.

21. This was a collection communication that overshadowed Plaintiff's dispute rights
and caused her to believe that Defendant would not honor her right to dispute the debt or that
she had no right to dispute the debt- especially since she had clearly communicated her
dispute to Defendant prior to Defendant’s demand for immediate payment.

22. Defendant then asked if Plaintiff was able to make a payment immediately, over
the telephone.

23. Plaintiff, shocked by Defendant’s demand for payment during the 30 day dispute
period, ended the call shortly thereafter.

24, Plaintiff, given the immediacy of Defendant’s demands for payment, thought that
Defendant would not honor her right to dispute the debt and that she would have no
opportunity to raise her dispute about the debt.

25, Accordingly, Defendant overshadowed Plaintiff’s right to dispute the debt.

26. As aresult of Defendant’s conduct above, Plaintiff felt harassed and frustrated.

Ned 670 ~ 6L0Z ‘Og Jaquiajdas - sino7 1g jo Ald ~ patig Ayeouonoaly
Case: 4:19-cv-02887-SEP Doc.#: 4 Filed: 10/24/19 Page: 5 of 6 PagelD #: 29

27. Given the immediacy of Defendant’s demands for payments, Plaintiff felt that she
had no option other than to hire an attorney to advise her about the debt and about
Defendant’s representations regarding the debt.

28. Furthermore, Defendant caused Plaintiff to suffer the following additional injuries
in fact:

a. Plaintiff has been deprived of her statutorily created right to truthful information
about the debt, specifically that Defendant has tried to collect an amount that, to the
best of her recollection, greatly overstates any amount due and owing; and

b. Plaintiff was deprived of her statutory right to dispute the alleged debt.

29. The injuries, in fact, are fairly traceable to the challenged actions of Defendant, in
that Defendant engaged in the telephone conversation with Plaintiff.

30. Plaintiff’s injuries, in fact, are likely to be redressed by a favorable decision in
this Court.

COUNT I: VIOLATION OF THE FDCPA

31. Plaintiff re-alleges and incorporates by reference all of the above paragraphs.

32. In its attempts to collect the alleged debt from Plaintiff, Defendant committed
violations of the FDCPA, see 15 USC. §1692 et seq., including, but not limited to, the
following:

a. Falsely representing the character, amount, or legal status of the alleged
debt, specifically by trying to collect an amount that, to the best of Plaintiff's recollection,

is not actual due or owing or greatly overstates any amount due and owing. See 15

U.S.C. §1692e; and

$3

pafig Aye:

48

sino7

Se we
we

LOZ O¢ iedweajce

a
a

Wd 69-20
Case: 4:19-cv-02887-SEP Doc.#: 4 Filed: 10/24/19 Page: 6 of 6 PagelD #: 30

b. Overshadowing Plaintiffs dispute rights, specifically by making a demand
for payment within the 30 day dispute period. See 15 U.S.C. §1692¢.
WHEREFORE, Plaintiff respectfully requests that judgment be entered against Defendant for:
A. Judgment that Defendant’s conduct violated the FDCPA;
B. Actual damages in an amount to be determined by the jury;
C. Statutory damages, costs, and reasonable attorney’s fees pursuant to 15 US.C
§1692k; and

D. For such other relief as the Court may deem just and proper.

Respectfully submitted,

ROSS & VOYTAS, LLC

By: /s/ Richard A. Voytas, Jr.
Richard A. Voytas, Jr., #52046

rick@rossvoytas.com

Ethan W. Gee, #70075
ethan@rossvoytas.com

12444 Powerscourt Drive, Ste 370
St. Louis, MO 63131

Phone: (314) 394-0605

Fax: (636) 333-1212

Attorneys for Plaintiff

id 6:20 - 6107 ‘0Z Jaquiaydag - sin07 ‘1g Jo ANID - pariy AeowoNoa!y
